DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the positioning system" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Positioning system was not previously claimed.  Claims 2-11 are rejected for depending on claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10518151.  Although the claims at issue are not identical, they are not patentably distinct from each other because see below.

method of mapping a plurality of performance variables of a face of a golf club head comprising the steps of: (claim 1, preamble) 
A) identifying a face center on the face of the golf club head; (claim 1, step A)
B) identifying a curvature profile of at least a portion of the face of the golf club head and storing the curvature profile in the computer system; (claim 1, step B)

D) positioning at least one of the golf club head and a measurement instrument to align a measurement instrument with the face center, wherein the positioning ensures the measurement instrument alignment is approximately perpendicular to the face center; (claim 1, step D)
E) releasing the measurement instrument via the computer system to cause the measurement instrument to impact the face, determining a center face CT, and storing the center face CT in the computer system;  (claim 1, step E)
F) positioning and adjusting the orientation of at least one of the golf club head and the measurement instrument via the positioning system controlled by the computer system to align the measurement instrument with the coordinates of the first face point and position the measurement instrument to be approximately perpendicular to the first face point; (claim 1, step F)
G) releasing the measurement instrument via the computer system to cause the measurement instrument to impact the face, determining a first CT, and storing the first CT in the computer system; (claim 1, step G)
H) positioning and adjusting the orientation of at least one of the golf club head and the measurement instrument via the positioning system controlled by the computer system to align the measurement instrument with the coordinates of the second face point and position the measurement instrument to be approximately perpendicular to the second face point; (claim 1, step H)
and I) releasing the measurement instrument via the computer system to cause the measurement instrument to impact the face, determining a second CT, and storing the second CT in the computer system. (claim 1, step I)



	wherein the step of identifying the curvature profile of at least a portion of the face includes the step of retrieving a plurality of face profile data from a predefined face profile file stored in the computer system.  (claim 3)

	further including the step of imaging a portion of the golf club head to identify a permanent club identifier on the golf club head, and storing the permanent club identifier in the computer system. (claim 5)

	wherein the step of positioning and adjusting the orientation of at least one of the golf club head and the measurement instrument via the computer system to align the measurement instrument with the coordinates of the first face point, includes a step of adjusting the orientation of the face of the golf club head relative to the measurement instrument via the computer system so the measurement instrument is measuring the first CT approximately perpendicular to the first face point. (claim 9)

	wherein the step of relatively positioning and adjusting the orientation of at least one of the golf club head and the measurement instrument via the computer system to align the measurement instrument with the coordinates of the second face point, includes a step of adjusting the orientation of the face of the golf club head relative to the measurement instrument via the computer system so the 

	wherein the computer system includes an inventory management system containing the center face CT, the first CT, and the second CT for each of a plurality of golf club heads. (claim 6)

	further including a step of electronically sorting the plurality of golf club heads in the inventory management system based upon at least one of the center face CT, the first CT, and the second CT. (claim 7)

	further including a step of searching the plurality of golf club heads in the inventory management system based upon at least one of the center face CT, the first CT, and the second CT. (claim 8)

	further including the step of imaging a portion of the golf club head to identify a permanent club identifier on each of the plurality of golf club heads, and storing the permanent club identifiers in the computer system. (claim 5)

	wherein the step of creating the face coordinate grid includes at least one measurement point for each square inch of the face, and the method further includes positioning and adjusting the orientation of at least one of the golf club head and the measurement instrument via the computer system to align the measurement instrument with the coordinates of majority of the measurement points, and releasing the measurement instrument via the computer system to determine a 
As per the method see claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.